Title: To James Madison from Elbridge Gerry, 26 March 1809
From: Gerry, Elbridge
To: Madison, James


Cambridge 26th. March 1809
I am honored, dear Sir, by your letter of the 14th. instant in answer to mine of the 20th of february, stating, that “tho you do not enter into the aptitude of all my observations, you perceive in them a very interesting veiw of our public affairs.” Since the adoption of those measures, the relaxation of Government, in regard to the embargo, has happily changed the phrenzy, excited by the last embargo act, as explained by the british federalists, & by the legislature of this State, into tranquility; & has releived, from the imminent danger of a civil war, then suspended by a hair, this section of the Union. The dispositions made by Government to enforce the embargo, rendered certain by the debates of Congress, left not the glimmer of hope for a change in their measures: whilst the system pursued by the legislature of this state, & by the whole body of N England federalists, for opposing by force the execution of that act, the enrollment & arming of the people for this purpose, & their alarm & desperation then daily increasing, by the increase of their sacrifices & sufferings, & by the Gloom of their prospects, united to reduce to a certainty, the dreadful issue of a civil conflict; unless indeed prevented by a foreign war, which was infinitely the least evil. At this momentous crisis, a declaration of war against G Britain, & a civil war, were deemed convertible terms, as well by some of the most influential & judicious republicans of Boston, as of this town; & the only alternative which presented for preventing the latter, was a declaration against France, without regard to the first, or greatest aggressor—that Great Britain was subject to both these charges, or that we ought not to have been at peace a moment after we could have waged war with her, without risquing our political existence, I did not contend; but I had not the least doubt, that the ample cause for war which resulted from the Emperor Napoleon’s conduct & the critical state of our internal concerns at that critical period, rendered indispensably necessary, a war with him. I perfectly agree with you, Sir, “that the honest impression of the southern & western parts of the Union,” that G Britain is [“]the prior as well as the greater aggressor,” is entitled “to an equal degree at least of forbearance,” & I think it may be justly said, to a greater degree, in proportion to their numbers: but if their representatives & Senators in Congress, having first determined, that no change could be made in their measures respecting the embargo, had been afterwards under the necessity of deciding on the questions of a civil war, a war with G Britain involving it, or a war with France, they would not, as I conceive, have hesitated to prefer the latter, rather than to have risqued an overthrow of our Government. God be praised that not one of them is necessary, & that we have time, which ought to be well improved to make effectual arrangements for defence against both those powers. We want exceedingly military systems for supplying us with accomplished officers for artillery, cavalry, & infantry, with engineers, & with manufactories &c for furnishing in sufficient quantities, military stores of every kind. We are meer children, compared with the french, in regard to institutions of this description; & without them, we shall at no distant period, it is to be apprehended, become provinces of one or both of the despots of the East.
As matters are circumstanced in the southern & western states, facts in my mind not before well established, I shall not consent to a publication of those proceedings; & the malady having ceased, does not require a remedy.
I have not of late taken accurately, a comparative veiw of our commerce with G Britain, & the European continent, including the Colonies & dependencies of each: but as you justly observe, the time has been when the eastern interest was veiwed in a very different light from what it is at present. In many instances, indeed, circumstances are changed, & present the same objects in a different point of veiw; & moreover, I beleive, that there is in this quarter, an immense british capital, & a proportionate british influence.
There are two rocks, on which, at the commencement of the revolutionary war, General Gage predicted to General Warren, then his family physician, we should split, & of which we now appear to be in great danger; Venality, & the pursuit of office. I do not beleive that any country excells this, for “auri sacra fames,” or for the number of office seekers, & flatterers. These are great evils, destructive of patriotism, & I fear, on the list of incurables.

I have tho’t it necessary to make this addition to my former observations, in explanation of them, & have the honor to remain Dear Sir, with the highest esteem & respect—yours sincerely
E Gerry
